Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of
                    , 2010, by and between Alexion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”) and              (“Indemnitee”).

RECITALS

WHEREAS, although the Certificate of Incorporation of the Company provides for
indemnification of the officers and directors of the Company and Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (“DGCL”), the DGCL expressly contemplates that contracts
may be entered into between the Company and its directors and officers with
respect to indemnification of such directors and officers;

WHEREAS, Indemnitee’s continued service to the Company substantially benefits
the Company;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and that it is reasonably prudent and
necessary for the Company to contractually obligate itself to indemnify, and,
subject to the terms and conditions of this Agreement, to advance expenses on
behalf of, Indemnitee to the fullest extent permitted by applicable law in order
to induce Indemnitee to serve or continue to serve the Company free from undue
concern that Indemnitee will not be so indemnified or that any indemnification
obligation will not be met;

WHEREAS, this Agreement is separate from and in addition to (a) the Certificate
of Incorporation and Bylaws of the Company and (b) the certificate of
incorporation, bylaws, partnership agreement or other organizational document,
as the case may be, of any Enterprise (as defined below), and any resolutions
adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Certificate of Incorporation and insurance or any other Enterprise’s certificate
of incorporation, bylaws, partnership agreement or other organizational
document, as the case may be, and insurance, as adequate in the present
circumstances, and may not be willing to serve as a director or officer without
adequate protection, and the Company desires Indemnitee to serve in such
capacity. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company and certain other Enterprises
on the condition that Indemnitee be so indemnified.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

1. Services to the Company and Certain Other Enterprises. Indemnitee will serve
or continue to serve as a director and/or officer of the Company or other
Enterprises for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders a resignation or otherwise no longer serves as a director or
officer of the Company for any reason.

2. Definitions. As used in this Agreement:

(a) “Change of Control” means the occurrence of any of the following events:

(1) any Person (as defined in Sections 13(d) and 14(d) of the Exchange Act),
other than the Company, its affiliates (as defined in Rule 12b-2 under the
Exchange Act) or any Company employee benefit plan (including any trustee of
such plan acting as trustee), is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing more than 20% of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the Company (“Voting Securities”) of
the Company, or

(2) individuals who constitute the Board (the “Incumbent Directors”) as of the
beginning of any twenty-four month period (not including any period prior to the
date of this Agreement), cease for any reason to constitute at least a majority
of the directors of the Company. Notwithstanding the foregoing, any individual
becoming a Director subsequent to the beginning of such period, whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the Directors then comprising the Incumbent Directors,
shall be considered an Incumbent Director; or

(3) consummation by the Company of a recapitalization, reorganization, merger,
consolidation or other similar transaction (a “Business Combination”), with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities immediately prior to such
Business Combination (the “Incumbent Shareholders”) do not, following
consummation of all transactions intended to constitute part of such Business
Combination, beneficially own, directly or indirectly, 50% or more of the Voting
Securities of the corporation, business trust or other entity resulting from or
being the surviving entity in such Business Combination (the “Surviving
Entity”), in substantially the same proportion as their ownership of such Voting
Securities immediately prior to such Business Combination; or

(4) Consummation of a complete liquidation or dissolution of the Company, or the
sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation, business trust or other entity with
respect to which, following consummation of all transactions intended to
constitute part of such sale or disposition, more

 

-2-



--------------------------------------------------------------------------------

than 50% of the combined Voting Securities is then owned beneficially, directly
or indirectly, by the Incumbent Shareholders in substantially the same
proportion as their ownership of the Voting Securities immediately prior to such
sale or disposition.

(b) “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, incorporator,
employee, agent or fiduciary of the Company or of any other Enterprise.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Enterprise” means (i) the Company, (ii) any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise which is an affiliate or wholly or partially owned subsidiary of the
Company and of which Indemnitee is or was serving as a director, trustee,
general partner, managing member, officer, incorporator, employee, agent or
fiduciary and (iii) any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company.

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(f) “Expenses” includes all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses shall include such fees and expenses, and costs
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

(g) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (i) is experienced in matters of corporation law and (ii) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (1) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements), or
(2) any other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

(h) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry,

 

-3-



--------------------------------------------------------------------------------

administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether of a
civil, criminal, administrative or investigative nature, including without
limitation any such proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party or otherwise by reason
of the fact that Indemnitee is or was an officer or director of the Company, by
reason of any action taken by Indemnitee or of any action on Indemnitee’s part
while acting as director or officer of the Company, or by reason of the fact
that Indemnitee is or was serving as a director, trustee, general partner,
managing member, officer, incorporator, employee, agent or fiduciary of any
other Enterprise, in each case whether or not serving in such capacity at the
time any Expense, judgment, fine or amount paid in settlement is incurred for
which indemnification, reimbursement, or advancement of Expenses can be provided
under this Agreement.

3. Indemnity in Third-Party Proceedings. The Company shall be liable to
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant (as a
witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 3, Indemnitee shall be indemnified against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that Indemnitee’s conduct was unlawful.

4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
be liable to indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section 4,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding (or any claim, issue or matter therein) if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; provided, however that no indemnification for
Expenses shall be made under this Section 4 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court of
competent jurisdiction to be liable to the Company, unless and only to the
extent that any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

5. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding, the Company shall be liable to indemnify
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall be liable to
indemnify

 

-4-



--------------------------------------------------------------------------------

Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, the Company shall be liable to indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

7. Additional Indemnification

(a) Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall be
liable to indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee is a party to, or threatened to be made a party to, any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding; provided, however, that no indemnity shall be made under this
Section 7(a) on account of Indemnitee’s conduct which has been adjudicated to
constitute a breach of Indemnitee’s duty of loyalty to the Company or its
shareholders or to constitute an act or omission not in good faith or involving
intentional misconduct or a knowing violation of the law.

(b) For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

(1) to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

(2) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers or directors.

8. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity payment or
advancement of Expenses in connection with any claim made against Indemnitee:

(a) for which payment has actually been received by or on behalf of Indemnitee
under any insurance policy, other indemnity provision or indemnification
arrangement with another Enterprise, except with respect to any excess beyond
the amount actually received under any insurance policy, other indemnity
provision or indemnification arrangement;

 

-5-



--------------------------------------------------------------------------------

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law; provided, however, that notwithstanding any limitation on the
Company’s obligation to provide indemnification set forth in this Section 8(b)
or elsewhere, Indemnitee shall be entitled to receive advancement of Expenses
hereunder with respect to any such claim unless and until a court having
jurisdiction over the claim shall have made a final judicial determination (as
to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee has violated said statute; or

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) such indemnification is expressly
required to be made by applicable law, (ii) the Proceeding was authorized by the
Board, (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the DGCL, or
(iv) such indemnification is required to be made pursuant to Section 13.

9. Advancement of Expenses; Defense of Claim. Subject to the other terms and
conditions of this Agreement, the Company shall be obligated to advance any and
all Expenses incurred by Indemnitee in connection with any Proceeding within
thirty (30) days after the receipt by the Company of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee and shall include or be preceded or
accompanied by a written undertaking by or on behalf of Indemnitee to repay any
Expenses advanced to the extent and only to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company. Any
advances (i) shall be unsecured and interest free; (ii) shall be made without
regard to Indemnitee’s ability to repay the advances and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement; and (iii) shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed.

10. Procedure for Notification and Requests for Advancement and Indemnification.

(a) Notification. To obtain advancement of Expenses and/or indemnification under
this Agreement, Indemnitee shall, not later than sixty (60) days after receipt
by Indemnitee of notice of the commencement of any Proceeding, except for
Proceedings pending as of the date of this Agreement, submit to the Company
written notification of the Proceeding; with regard to Proceedings pending as of
the date of this Agreement, Indemnitee shall submit to the Company written
notification not later than thirty (30) days after the date of this Agreement.
The omission to notify the Company will relieve the Company of its advancement
or indemnification obligations under this Agreement only to the extent the
Company can establish that such omission to notify resulted in actual prejudice
to it, and the omission to notify the Company will, in any event, not relieve
the Company from any liability which it may have to indemnify Indemnitee
otherwise than under this Agreement. The Secretary of the Company shall,
promptly

 

-6-



--------------------------------------------------------------------------------

upon receipt of notification from Indemnitee pursuant to this Section 10(a),
advise the Board in writing that Indemnitee has provided such notification. The
Company will be entitled to participate reasonably in the Proceeding at its own
expense.

(b) Expense Request. Subject to Section 9, to obtain advancement of Expenses
under this Agreement, Indemnitee shall submit to the Company a written request
therefor, together with such invoices or other supporting information as may be
reasonably requested by the Company and reasonably available to Indemnitee, and,
only to the extent required by applicable law which cannot be waived, an
unsecured written undertaking to repay amounts advanced to the extent that it is
ultimately determined that the Indemnitee is not entitled to be indemnified by
the Company. The Company shall make advance payment of Expenses to Indemnitee no
later than thirty (30) days after receipt of the written request for advancement
(and each subsequent request for advancement) by Indemnitee. If, at the time of
receipt of any such written request for advancement of Expenses, the Company has
director and officer insurance policies in effect, the Company will promptly
notify the relevant insurers in accordance with the procedures and requirements
of such policies. The Company shall thereafter keep such director and officer
insurers informed of the status of the Proceeding or other claim, as appropriate
to secure coverage of Indemnitee for such claim in accordance with the terms of
such insurance coverage.

(c) Indemnification Request. In order to obtain indemnification under this
Agreement, Indemnitee shall, anytime at Indemnitee’s discretion following
notification by Indemnitee of the commencement of any Proceeding pursuant to
Section 10(a) of this Agreement and consistent with the time period for the
duration of this Agreement as set forth in Section 15 of this Agreement, submit
to the Company a written request for indemnification pursuant to this
Section 10(c), including therein or therewith such documentation and information
as is reasonably available to Indemnitee and is reasonably necessary to
determine whether and to what extent Indemnitee is entitled to indemnification.
No determination of Indemnitee’s entitlement to indemnification shall be made
until such written request for a determination is submitted by Indemnitee to the
Company pursuant to this Section 10(c). The failure to submit a written request
to the Company will relieve the Company of its indemnification obligations under
this Agreement only to the extent the Company can establish that such failure to
make a written request resulted in actual prejudice to it, and the failure to
make a written request will not relieve the Company from any liability which it
may have to indemnify Indemnitee otherwise than under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification. Upon submission of a written request for indemnification by
Indemnitee pursuant to this Section 10(c), Indemnitee’s entitlement to
indemnification shall be determined according to Section 11 of this Agreement.

11. Procedure Upon Application for Indemnification.

(a) Upon receipt of Indemnitee’s written request for indemnification pursuant to
Section 10(c), a determination with respect thereto shall be made in the
specific case by one of the following three methods, which shall be at the
election of the Board: (i) by a majority vote of

 

-7-



--------------------------------------------------------------------------------

the Disinterested Directors, even though less than a quorum, (ii) by a committee
of Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum, or (iii) if there are no
Disinterested Directors or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. Notwithstanding the above, if a determination with
respect to Indemnitee’s right to indemnification is to be made following a
Change of Control, such determination shall be made in the specific case by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. Indemnitee shall reasonably cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Disinterested Directors or Independent
Counsel, as the case may be, making such determination shall be advanced and
borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company is liable to indemnify and hold
Indemnitee harmless therefrom. The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). The Independent
Counsel shall be selected by the Board and the Board shall provide written
notice to the Indemnitee of the identity of the Independent Counsel so selected.
Such counsel selected by the Board shall certify to Indemnitee in writing that
it meets the definition of “Independent Counsel” provided herein. Indemnitee
may, within ten (10) days after such written notice of selection shall have been
received, deliver to the Company a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is so made and substantiated,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 10(c) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Indemnitee to the Company’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and

 

-8-



--------------------------------------------------------------------------------

relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing). The Company shall
pay all reasonable fees and expenses incident to the procedures of this
Section 11(b), regardless of the manner in which such Independent Counsel was
selected or appointed.

12. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder or the reasonableness of Expenses, the person or persons or entity
making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement and that Expenses actually incurred are
reasonable, if Indemnitee has submitted a notice and a request for
indemnification or advancement, as applicable, in accordance with Section 10 of
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of the Company (including by the Board) or of Independent
Counsel to have made a determination prior to the commencement of any judicial
proceeding or arbitration pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by the Board)
or by Independent Counsel that Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(b) If the person, persons or entity empowered or selected under Section 11 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of Indemnitee’s written request for indemnification pursuant to
Section 10(c) of this Agreement, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that (x) such 60-day period may be extended for a
reasonable time if Indemnitee is not reasonably cooperating with the person,
persons or entity making such determination and/or (y) such 60-day period may be
extended for a reasonable time not to exceed an additional thirty (30) days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

-9-



--------------------------------------------------------------------------------

(d) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action or
failure to act is based on the records or books of account of the Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by the Enterprise. The provisions of this
Section 12(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

(e) Actions of Others. The knowledge and/or actions, or failure to act, of any
other director, trustee, general partner, managing member, officer,
incorporator, employee, agent or fiduciary of the Enterprise shall not be
imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.

13. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 11 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
or 10(b) of this Agreement, (iii) payment of indemnification is not made
pursuant to Section 5, 6, 7 or the second to last sentence of Section 11(a) of
this Agreement within thirty (30) days after receipt by the Company of a written
request therefor, or (iv) payment of indemnification pursuant to Section 3 or 4
of this Agreement is not made within thirty (30) days after a determination has
been made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to seek an adjudication by a court of competent jurisdiction as to
Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration, commenced pursuant to
this Section 13, shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination.

(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) If it shall be determined in said judicial adjudication or arbitration that
Indemnitee is entitled to receive all or part of the indemnification or
advancement of Expenses

 

-10-



--------------------------------------------------------------------------------

sought, Indemnitee shall be entitled to recover from the Company (who shall be
liable therefor), and shall be indemnified by the Company against, any and all
Expenses reasonably incurred by Indemnitee in connection with such judicial
adjudication or arbitration.

(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

14. Non-Exclusivity; Survival of Rights; Insurance.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
or any other Enterprise’s Certificate of Incorporation, bylaws or similar
organizational documents, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Company’s or any other Enterprise’s Certificate
of Incorporation, bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, trustees, general partners,
managing members, officers, incorporators, employees, agents or fiduciaries of
the Company or of any other Enterprise, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage made available to any other such director, trustee, general
partner, managing member, officer, incorporator, employee, agent or fiduciary
under such policy or policies. If, at the time of the receipt of a notice of a
claim pursuant to Section 10(a) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

15. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director of the Company or as a director, trustee, general
partner, managing member, officer,

 

-11-



--------------------------------------------------------------------------------

incorporator, employee, agent or fiduciary of any other Enterprise; or (b) one
(1) year after the final termination (i) of any Proceeding (including any rights
of appeal) then pending in respect of which Indemnitee requests indemnification
or advancement of Expenses hereunder and (ii) of any judicial proceeding or
arbitration pursuant to Section 13 of this Agreement (including any rights of
appeal) involving Indemnitee. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.

16. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

17. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to continue to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject hereof and supersedes any and all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof, except as expressly set forth herein.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a wavier of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

19. Notice by Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

 

-12-



--------------------------------------------------------------------------------

20. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand to whom said notice or other communication shall have been
directed, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, and if not so confirmed, then on the next business day,
(c) if mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company,

 

(b) If to the Company to:  

Alexion Pharmaceuticals, Inc.

 

352 Knotter Drive

Chester, CT 06410

Attention: Senior Vice President and Chief Legal Officer

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

21. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion in order to reflect (i) the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company (and its directors, officer, employees and agents) and Indemnitee
in connection with such event(s) and/or transaction(s).

22. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not a resident of the State of Delaware, irrevocably The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801, as
its agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with

 

-13-



--------------------------------------------------------------------------------

any such action or proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court, and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement. This Agreement may
also be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

24. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

[Remainder of this page intentionally blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

ALEXION PHARMACEUTICALS, INC. By:  

 

        Name:  

 

        Title:  

 

INDEMNITEE

 

Name:  

 

Address:

 

 

 

 

E-mail:  

 